DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Applicant is advised that should claim 8 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 10, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dycus (US 2004/0254573) in view of Goble (US 5,496,317).
Regarding claim 1, Dycus teaches an electrosurgical instrument (10), comprising:

a knife actuator (trigger assembly 70 as in par. [0117] for actuating the knife); and
a knife assembly operably coupled to the knife actuator (assembly 140), the knife actuator configured to advance at least a portion of the knife assembly through the knife channel to cut tissue disposed between the jaw members when the jaw members are in the approximated position (70 actuates 140 as in par. [0118]), the knife assembly including:
a knife blade having a pair of opposing lateral sides (185 with left and right sides) and a sharpened distal end configured to cut tissue (185 to cut tissue), a knife rod configured to be coupled to one of the pair of opposing lateral sides of the knife blade to couple the knife blade to the distal portion of the elongated shaft (at least Fig. 22 with 185 attached to 184 at 188 on one side) such that longitudinal movement of the elongated shaft effects corresponding longitudinal movement of the knife blade (movement of 184 moves 185 as they are connected).Dycus is silent an elongated tube defining a longitudinal lumen therethrough; an elongated shaft having a proximal portion coupled to the knife actuator and a distal portion configured to be received through the longitudinal lumen defined by the elongated tube, the elongated tube configured to be coupled to one of the pair of opposing lateral sides of the knife blade to couple the knife blade to the distal portion of the elongated shaft.
Goble teaches a knife blade (16h) with an elongated tube defining a longitudinal lumen therethrough (16s with a lumen 16c for elongated shaft 18), and an elongated shaft having a proximal portion coupled to the knife actuator and a distal portion configured to receive through the longitudinal lumen defined 
Regarding claim 7, Dycus is silent wherein a diameter of the enlarged distal end portion of the elongated shaft is larger than a diameter of the longitudinal lumen defined through the elongated tube.However, Goble teaches wherein a diameter of the enlarged distal end portion of the elongated shaft is larger than a diameter of the longitudinal lumen defined through the elongated tube (diameter of 16s is larger than the lumen for 18).It would have been obvious to one of ordinary skill in the art to modify Dycus with the knife assembly of Goble, so as to allow for an alternate way of connecting the knife actuator to the knife, that would work equally well to allow for actuation of the knife.
Regarding claim 8, Dycus teaches wherein the elongated tube is welded to one of the pair of opposing lateral sides of the knife blade (at least Fig. 22 with 185 attached to 184 at 188 on one side via welding as in par. [0124]).
Regarding claim 10, Dycus teaches a knife assembly for use with a surgical instrument or surgical system, the knife assembly comprising:a knife blade having a pair of opposing lateral sides (185 with left and right sides) and a sharpened distal end configured to cut tissue (185 to cut tissue at the distal end), the elongated tube configured to be coupled to one of the pair of opposing lateral sides of the knife blade to couple the knife blade to the 
Goble teaches a knife blade (16h) with an elongated tube defining a longitudinal lumen therethrough (16s with a lumen 16c for elongated shaft 18), and an elongated shaft having a proximal portion coupled to the knife actuator and a distal portion configured to receive through the longitudinal lumen defined by the elongated tube (18 with a proximal portion coupled to the knife actuator and a distal portion through 16c of 16s as in Fig. 3), the distal portion of the elongated shaft including an enlarged distal end portion configured to abut the elongated tube to prevent movement of the elongated shaft relative to the elongated tube (16c with an enlarged distal end portion to contact 18 to prevent movement of 16s and 18 relative to each other).It would have been obvious to one of ordinary skill in the art to modify Dycus with the knife assembly of Goble, so as to allow for an alternate way of connecting the knife actuator to the knife, that would work equally well to allow for actuation of the knife.
Regarding claim 16, Dycus is silent wherein a diameter of the enlarged distal end portion of the elongated shaft is larger than a diameter of the longitudinal lumen defined through the elongated tube.
However, Goble teaches wherein a diameter of the enlarged distal end portion of the elongated shaft is larger than a diameter of the longitudinal lumen defined through the elongated tube (diameter of 16s is larger than the lumen for 18).It would have been obvious to one of ordinary skill in the art to modify Dycus with the knife assembly of 
Regarding claim 17, Dycus teaches wherein the elongated tube is welded to one of the pair of opposing lateral sides of the knife blade (at least Fig. 22 with 185 attached to 184 at 188 on one side via welding as in par. [0124]).
Claims 2-5 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dycus in view of Goble, in further view of Nobis (US 2015/0272606).
Regarding claim 2, Dycus is not explicit wherein the elongated tube and the knife blade are formed of a first material and the elongated shaft is formed of a second material different from the first material.
However, Nobis teaches Nitinol forming cutting blades of a forceps device (par. [0080]), and stainless steel for a shaft portion (par. [0068]).
It would have been obvious to one of ordinary skill in the art to modify Dycus with the material of Nobis, as a known conductive material for use in forceps blades.
Regarding claim 3, Dycus is not explicit wherein the elongated tube and the knife blade are formed of stainless steel.
However, Nobis teaches stainless steel for forming cutting blades of a forceps device (par. [0080]), and stainless steel for a shaft portion (par. [0068]).
It would have been obvious to one of ordinary skill in the art to modify Dycus with the material of Nobis, as a known conductive material for use in forceps blades.
Regarding claim 4, Dycus is not explicit wherein the elongated tube is formed of stainless steel and the elongated shaft is formed of Nitinol.However, Nobis teaches stainless steel and Nitinol as known conductive materials for components of forceps (par. [0068] and [0080]).

Regarding claim 5, Dycus is not explicit wherein the elongated tube and the knife blade are formed of stainless steel and the elongated shaft is formed of Nitinol.However, Nobis teaches stainless steel and Nitinol as known conductive materials for components of forceps (par. [0068] and [0080]).
It would have been obvious to one of ordinary skill in the art to modify Dycus with the materials of Nobis, as a known conductive material for use in forceps components that need to be conductive, while also allowing for flexibility.
Regarding claim 11, Dycus is silent wherein the elongated tube and the knife blade are formed of a first material and the elongated shaft is formed of a second material different from the first material.
However, Nobis teaches Nitinol forming cutting blades of a forceps device (par. [0080]), and stainless steel for a shaft portion (par. [0068]).
It would have been obvious to one of ordinary skill in the art to modify Dycus with the material of Nobis, as a known conductive material for use in forceps blades.
Regarding claim 12, Dycus is silent wherein the elongated tube and the knife blade are formed of stainless steel.However, Nobis teaches stainless steel for forming cutting blades of a forceps device (par. [0080]), and stainless steel for a shaft portion (par. [0068]).
It would have been obvious to one of ordinary skill in the art to modify Dycus with the material of Nobis, as a known conductive material for use in forceps blades.
Regarding claim 13, Dycus is silent wherein the elongated tube is formed of stainless steel and the elongated shaft is formed of Nitinol.However, Nobis teaches stainless steel and Nitinol as known conductive materials for components of forceps (par. [0068] and [0080]).
It would have been obvious to one of ordinary skill in the art to modify Dycus with the materials of Nobis, as a known conductive material for use in forceps components that need to be conductive, while also allowing for flexibility.
Regarding claim 14, Dycus is silent wherein the elongated tube and the knife blade are formed of stainless steel and the elongated shaft is formed of Nitinol.
However, Nobis teaches stainless steel and Nitinol as known conductive materials for components of forceps (par. [0068] and [0080]).
It would have been obvious to one of ordinary skill in the art to modify Dycus with the materials of Nobis, as a known conductive material for use in forceps components that need to be conductive, while also allowing for flexibility.
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dycus in view of Goble, in further view of Brustad (US 2012/0136347).
Regarding claim 6, Dycus is silent regarding a shaft stop disposed on one of the pair of opposing lateral sides of the knife blade and configured to prevent movement of the elongated shaft relative to the knife blade.
However, Brustad teaches a shaft stop 195 disposed on one of the pair of opposing lateral sides of the knife blade (195 on 196) and configured to prevent movement of the elongate shaft relative to the knife blade (195 limits movement of 196 relative to an elongate shaft).
It would have been obvious to one of ordinary skill in the art to modify the combination with the shaft stop of Brustad, to help to secure the knife blade to the elongated shaft.
Regarding claim 15, Dycus is silent regarding a shaft stop disposed on one of the pair of opposing lateral sides of the knife blade and configured to prevent movement of the elongated shaft relative to the knife blade.However, Brustad teaches a shaft stop 195 disposed on one of the pair of opposing lateral sides of the knife blade (195 on 196) and configured to prevent movement of the elongate shaft relative to the knife blade (195 limits movement of 196 relative to an elongate shaft).
It would have been obvious to one of ordinary skill in the art to modify the combination with the shaft stop of Brustad, to help to secure the knife blade to the elongated shaft.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dycus in view of Goble, in further view of Sartor (US 2016/0074103).
Regarding claim 9, Dycus is silent wherein the enlarged distal end portion of the elongated shaft is crimped to the elongated tube.However, Sartor teaches crimping as a known method of electrically connecting components (par. [0036]).
It would have been obvious to one of ordinary skill in the art to modify the combination with crimping to connect the elongated shaft and tube, as a way of electrically connecting components, as taught by Sartor.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goble in view of Dycus, in further view of Swanson (US 2003/0158549).
Regarding claim 18, Goble teaches a method of manufacturing a knife assembly for use with a surgical instrument or surgical system to cut tissue, the method comprising:
coupling an elongated tube to a knife blade (16 coupled to 16s);
inserting an elongated shaft through a longitudinal lumen defined by the elongated tube (18 through lumen 16c of 16s, as in Fig. 3).
heating a distal end portion of the elongated shaft to distort the distal end portion to prevent movement of the elongated shaft to the knife blade.However, Dycus teaches a knife blade having a pair of opposing lateral sides (185 with left and right sides) and an elongated tube configured to be coupled to one of the pair of opposing lateral sides of the knife blade to couple the knife blade to the distal portion of the elongated shaft (at least Fig. 22 with 185 attached to 184 at 188 on one side). Swanson teaches Nitinol tubing as a way of securing components of a biomedical device (par. [0094]).It would have been obvious to one of ordinary skill in the art to modify Goble with the knife blade connected at a lateral side as in Dycus, as a way of connecting a blade to a shaft rather than a single component. It would have further been obvious to one of ordinary skill in the art to make the elongated shaft out of Nitinol, as a way of being able to form an interference fit between the elements, as taught by Swanson.
Regarding claim 19, Goble is silent regarding the method further comprising heating the distal end portion of the elongated shaft prior to inserting the elongated shaft through the longitudinal lumen.Swanson teaches Nitinol tubing as a way of securing components of a biomedical device (par. [0094]).It would have been obvious to one of ordinary skill in the art that Nitinol, as a shape-memory material, allows for a friction fit by heating the Nitinol to change the shape, such that the cooled shape allows for an interference fit. This may be accomplished by heating the Nitinol first, fitting the elements, and allowing the Nitinol to cool and return to an original shape, or by fitting the elements first, and heating the Nitinol to create the interference fit.
Regarding claim 20, Goble is silent regarding the method further comprising heating the distal end portion of the elongated shaft subsequent to inserting the elongated shaft through the longitudinal lumen.
Swanson teaches Nitinol tubing as a way of securing components of a biomedical device (par. [0094]).It would have been obvious to one of ordinary skill in the art that Nitinol, as a shape-memory material, allows for a friction fit by heating the Nitinol to change the shape, such that the cooled shape allows for an interference fit. This may be accomplished by heating the Nitinol first, fitting the elements, and allowing the Nitinol to cool and return to an original shape, or by fitting the elements first, and heating the Nitinol to create the interference fit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BO OUYANG/Examiner, Art Unit 3794       
                                                                                                                                                                                                 /MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794